DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 29, 2022 to the non-final Office action of April 8, 2022 is acknowledged. The Office action on the currently pending claims 1 and 3-20 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101710793 of record cited in the IDS, including Original Copy) in view of Horiuchi et al. (US 2015/0223366).
Regarding claim 1, Zhang discloses (Figs.1-5) a power conversion system (entire document), comprising: a power cabinet (1) comprising a first high voltage compartment (3) and a first low voltage compartment (4); a first divider (6) arranged in the power cabinet and extending along a height direction (vertical direction when viewed in Fig.2) of the power cabinet to separate the first high voltage compartment and the first low voltage compartment ([0021]); and a plurality of power modules ([0005] and [0007]: IGBT modules including 5, 9, 10, filter, and PCB board) arranged in the power cabinet, each of the plurality of power modules comprising a high voltage input terminal (high voltage input terminal of each IGBT module) and a low voltage output terminal (low voltage input terminal of each IGBT terminal); wherein the high voltage input terminal is arranged in the first high voltage compartment (the high voltage input terminal must be a part of the closed circuit between 3 and 4, and therefore electrically connects to 3), and the low voltage output terminal is arranged in the first low voltage compartment (the low voltage input terminal must be a part of the closed circuit between 3 and 4, and therefore electrically connects to 4).
Zhang fails to explicitly disclose the first divider is provided with through holes, and the plurality of power modules are arranged through the through holes; wherein circumferential outer surfaces of the plurality of power modules are sealed with hole walls of the through holes.
However, Horiuchi teaches (Figs.6-7 and 9) the first divider (5) is provided with through holes (5c), and the plurality of power modules (150a) are arranged through the through holes (Fig.9: 150a are arranged through 5c); wherein circumferential outer surfaces (40b) of the plurality of power modules are sealed ([0078]: sealing material) to hole walls (walls of 5 surrounding 5c) of the through holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Horiuchi to modify Zhang such that the first divider is provided with through holes for the plurality of power modules and the circumferential outer surfaces of the plurality of power modules are a sealed with hole walls of the through holes in order to achieve more surface contact between the first divider and the plurality of power modules thus leading to improved mechanical stability and in order to achieve a better isolation effect (i.e., better isolate so that dust does not go from one chamber to another, or vice-versa) between the high voltage compartment and the low voltage compartment thus reducing heat transfer performance deterioration and physical wear.
Regarding claim 3, Zhang discloses input busbars (solid busbars in Fig.5) arranged in the first high voltage compartment (solid busbars are arranged in 3) and electrically connected to the high voltage input terminals of the plurality of power modules (solid busbars are electrically connected to high voltage input terminals); and output busbars (7) arranged in the first low voltage compartment (7 is arranged in 4) and electrically connected to the low voltage output terminals of the plurality of power modules (7 is electrically connected to the low voltage output terminals).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Horiuchi as applied to claim 1 above, and further in view of Yan et al. (US 2021/0219458).
Regarding claim 9, Zhang in view of Horiuchi fails to explicitly disclose a system blower arranged at a top of the power cabinet, wherein an air opening of the system blower is in communication with the first high voltage compartment.
However, Yan teaches (Fig.5) a system blower (40) arranged at a top (top of 10) of the power cabinet (10), wherein an air opening (opening 40 connecting to 110) of the system blower is in communication with the first compartment (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yan to modify Zhang in view of Horiuchi such that the power conversion system comprises a system blower, and the system blower having an opening that is in communication with the first high voltage compartment in order to increase cooling and improve heat dissipation due to the system blower providing an active cooling means for the power cabinet.
Claims 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Horiuchi as applied to claim 1 above, and further in view of Wu et al. (CN 109861557 of record cited in the IDS, including Original Copy).
Regarding claim 13, Zhang in view of Horiuchi fails to explicitly disclose each of the plurality of power modules further comprises: a high voltage power unit comprising the high voltage input terminal: a low voltage power unit comprising the low voltage output terminal: a body, wherein the high voltage power unit and the low voltage power unit are both arranged in the body: and a third divider, wherein the high voltage power unit and the low voltage power unit are arranged at a first side and a second side of the third divider, respectively.
However, Wu teaches (Figs.1-6) each of the plurality of power modules (3) further comprises: a high voltage power unit (Pg.3, Lns.10-12, 26, and 30-39 of the English translation: high voltage circuit comprising AC wire inlet end and AC outlet end in the high voltage circuit cavity defines the high voltage power unit) comprising the high voltage input terminal (AC wire inlet end): a low voltage power unit (Pg.3, Lns.10-12, 26, and 30-39 of the English translation: low voltage circuit comprising DC output anode end and DC output negative terminal in the low voltage circuit cavity defines the high voltage power unit) comprising the low voltage output terminal (DC output negative terminal): a body (body of 3 and 7), wherein the high voltage power unit and the low voltage power unit are both arranged in the body (Pg.3, Lns.30-39 of the English translation): and a third divider (Pg.3, Lns.24-25 of the English translation: baffle), wherein the high voltage power unit and the low voltage power unit are arranged at a first side and a second side (sides of baffle facing toward the cavities of 3) of the third divider (Pg.3, Lns.24-25 of the English translation: the baffle separates the high voltage power unit and the low voltage power unit), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wu to modify Zhang in view of Horiuchi such that each of the power modules comprises high and low voltage power units partitioned by a divider in order to include the high and low voltage power units and the divider within a single body thus providing a simple and compact means of housing and separating the high and low voltage compartments from each other thus making maintaining the system easier (Wu: see Beneficial Effects section of the reference).
Regarding claim 17, Zhang in view of Horiuchi and Wu fails to explicitly disclose the body comprises a first housing and a second housing which are connected with each other along a length direction of the body; wherein the first housing is an insulating housing, the second housing is a metal housing, and the high voltage power unit and the low voltage power unit are arranged in the first housing and the second housing, respectively, and are arranged at the first side and the second side of the third divider, respectively.
However, Wu further discloses the body comprises a first housing (Pg.3, Lns.16-18 of the English translation: insulating material of the body of 3) and a second housing (conductive paint 7) which are connected with each other along a length direction (left to right direction when viewed in Fig.3) of the body; wherein the first housing is an insulating housing (the first housing is insulating), and the high voltage power unit and the low voltage power unit are arranged in the first housing and the second housing (the high voltage power unit and the low voltage power unit are arranged inside the body of 3 which comprises the first housing and the second housing), respectively, and are arranged at the first side and the second side (sides of baffle facing toward the cavities of 3) of the third divider (Pg.3, Lns.24-25 of the English translation: the baffle separates the high voltage power unit and the low voltage power unit), respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Wu to modify Zhang in view of Horiuchi and Wu such that the body comprises an insulating housing in order to provide the necessary insulation requirement to shield the high voltage power unit and such that the body comprises a conductive housing to provide enhanced shielding effect (Pg.3, Lns.16-23 of the English translation).
However, the above combination would still fail to explicitly disclose the second housing is a metal housing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Horiuchi and Wu such that the second housing is made of metal which is also conductive in order to shield the layer to avoid high voltage circuit discharges (Wu: Pg.3, Lns.19-23 of the English translation) since metal is known in the art to be an excellent conductor since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
	Regarding claim 18, Zhang discloses each of the plurality of power modules further comprises a transformer (10).
Zhang in view of Horiuchi and Wu fails to explicitly disclose a transformer which is electrically connected to the high voltage power unit and the low voltage power unit; wherein the transformer and the high voltage power unit are stacked, or the transformer and the low voltage power unit (130) are stacked.
	However, Wu further discloses a transformer (Pg.3, Lns.24-25 of the English translation: isolation transformer) which is electrically connected to (see Fig.4) the high voltage power unit and the low voltage power unit; wherein the transformer and the high voltage power unit are stacked (Fig.4: the isolation transformer is stacked on at least the high voltage power unit or the low voltage power unit as claimed), or the transformer and the low voltage power unit are stacked.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Wu to modify Zhang in view of Horiuchi and Wu such that the transformer is electrically connected to the high voltage power unit and the low voltage power unit in order to ensure the voltage is properly stepped down from the high voltage side to the low voltage side and thus better provide human safety (Pg.3, Lns.41-48).
Regarding claim 20, Zhang in view of Horiuchi and Wu fails to explicitly disclose the high voltage input terminal protrudes from left and right sides of the body or a rear portion of the body, the low voltage output terminal protrudes from a top surface of the body or a bottom surface of the body.
However, Wu further teaches the high voltage input terminal protrudes from left and right sides of the body or a rear portion (portion of the body of 3 where 8 is disposed in Fig.5, high voltage input terminal is connected to 8 which protrudes) of the body, the low voltage output terminal protrudes from the body (low voltage output terminal is connected to 8 which protrudes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Wu to modify Zhang in view of Horiuchi and Wu such that the high voltage input terminal and the low voltage output terminal protrude from the body in order to allow easy connection to the terminals from the outside of the body.
However, the above combination would still fail to explicitly disclose the low voltage output terminal protrudes from a top surface of the body or a bottom surface of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Horiuchi and Wu such that the low voltage output terminal protrude form a top surface of the body or a bottom surface of the body in order to locate the low voltage output terminal on a different side from the side of the high voltage input terminal thus increasing the available space on the body to make connections to the terminals and to more easily differentiate which terminal corresponds to the high and low voltage compartments thus making it easier to connect since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Horiuchi, and Wu as applied to claim 18 above, and further in view of Kurokawa et al. (US 2020/0158354).
	Regarding claim 19, Zhang in view of Horiuchi and Wu fails to explicitly disclose each of the plurality of power modules further comprises: a second modular blower arranged at a side of the second housing away from the first housing; wherein an air opening of the second modular blower is in communication with an interior of the second housing.
Kurokawa teaches (Fig.1-4) each of the plurality of modules (10) further comprises: a second modular blower (18) arranged at a side of the second housing (47 and 15 in combination) away from the first housing (43); wherein an air opening (air opening in 18) of the second modular blower is in communication with an interior (interior of 47 and 15) of the second housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Kurokawa to modify Zhang in view of Horiuchi and Wu such that each of the plurality of power modules comprises a blower in order to further increase cooling for each of the power modules.
Allowable Subject Matter
Claims 4-8, 10-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement of reasons for indication of allowable subjection matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 4, the combined subject matter of claims 1 and 10, or as recited in the combined subject matter of claims 1 and 14 respectively for the reasons provided in the non-final Office action of April 8, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed June 27, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “the isolation plate 6 in Zhang does not have any through holes, and accordingly, the inductor 9 cannot be arranged in the through holes”, the Office finds Applicant’s argument partially persuasive because Zhang does not explicitly disclose how the connection is made between the left and right sides of the device whether that includes through holes or not. However, Horiuchi does disclose the above limitations as shown in the rejection above. Therefore, the overall rejection utilizing Zhang in view of Horiuchi did not change because the Zhang reference was modified to teach the sealing member, which was taught by the Horiuchi reference which can only be done by having the partition be formed with a through hole.
Regarding Applicant’s argument that in Horiuchi, “the sealing material is not provided between circumferential outer surfaces of the plurality of power modules and hole walls of the through holes”, the Office respectfully disagrees and directs Applicant’s attention to Fig.9 of Horiuchi and Applicant’s admission that the sealing material is provided between 40b and 5c because 40b is the circumferential outer surfaces of the plurality of power modules as shown in Fig.7, and the walls of 5 surrounding 5c are the hole walls with through holes 5c as shown in Fig.9 (Note: 5c creates the 3-dimensional through holes and 5a is the 2-dimensional openings for the through holes). Furthermore, [0078] of Horiuchi recites “sealing material is provided between the sealing material holding portion 40b and a recessed portion c of the cover 5. Therefore, outflow of a coolant flown through the power semiconductor module accommodating part 23c to outside is prevented and inflow of the coolant into the power semiconductor module is prevented.” thus clearly indicating that the sealing material is provided between circumferential outer surfaces of the plurality of power modules and hole walls of the through holes, as claimed above.
Regarding Applicant’s argument that “Applicant believes that it is not reasonable to combine Zhang with Horiuchi” because “the function of the sealing material in Horiuchi is different from the function of the sealing between the circumferential outer surfaces of the plurality of power modules with hole walls of the through holes in the claimed invention” (i.e., liquid sealing and electrical isolation), the Office respectfully disagrees because the broadest reasonable interpretation of the claims does not explicitly require the function of the sealing to be for electrical isolation and further because “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” MPEP § 2143 and MPEP § 2144.
Lastly, Applicant’s amendments to claim 1 regarding “wherein circumferential outer surfaces of the plurality of power modules (1) are sealed with hole walls of the through holes (211)” constitute a change in scope because the seal does not have to be created with a sealing member (i.e., perfectly fitting parts can create a seal through friction contact without the use of an additional sealing member), and the seal does not have to be adhered (i.e., O-rings can be compressed between two parts to form a seal without requiring an adhesive) unlike as previously claimed in claim 2.
For the reasons provided above, it is believed that the Zhang reference in view of the Horiuchi reference does teach the aforementioned limitations of claim 1, and the rejection above using the Zhang reference in view of the Horiuchi reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835